WENTWORTH, Judge.
Employer/carrier appeal a workers’ compensation order which we affirm except as to the amount of the attorney’s fee awarded. In making the award the deputy commissioner indicated that he had considered the various criteria listed in § 440.34(1), Florida Statutes, and Lee Engineering v. Fellows, 209 So.2d 454 (Fla.1968), specifically noting that the case involved 45 hours of the attorney’s time and resulted in benefits to the claimant of over $67,000 (present value). However, the record shows that employer/carrier was contesting only a portion of these benefits, and that the case presented no novel or unusual issues of special difficulty. In these circumstances we conclude that the $9,500 fee awarded is excessive and apparently based in part on benefits not controverted.
The order appealed is therefore affirmed in part and reversed in part and remanded for redetermination of an appropriate attorney’s fee.
SHIVERS, J., and WOODIE A. LILES (Ret.), Associate Judge, concur.